 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   AMINA WESTBERG,                                 Case No. 1:18-cv-01509-BAM
12                     Plaintiff,                    ORDER VACATING HEARING SET FOR
                                                     AUGUST 9, 2019
13          v.
                                                     ORDER GRANTING PLAINTIFF’S MOTION
14   FCA US LLC, et al.,                             TO REMAND AND DENYING AWARD OF
                                                     COSTS AND EXPENSES RESULTING
15                     Defendants.                   FROM REMOVAL
16                                                   (Doc. No. 21)
17

18          Currently pending before the Court is Plaintiff Amina Westberg’s motion for remand of
19   this action to the Superior Court of California, County of Stanislaus, and for an award of costs
20   and expenses resulting from removal. (Doc. 21). Defendant FCA US, LLC (“FCA”) opposed the
21   motion on July 23, 2019, and Plaintiff replied. (Docs. 23, 26). The Court finds the matter
22   appropriate for resolution without oral argument and the hearing currently set for August 9, 2019,
23   is HEREBY VACATED. See Local Rule 230(g). The matter is deemed submitted.
24          Having considered the record and briefs on file, Plaintiff’s motion for remand of this
25   action to the Superior Court of California, County of Stanislaus, shall be granted and Plaintiff’s
26   request for an award of costs and expenses resulting from removal shall be denied.
27   ///
28
                                                     1
 1                                      PROCEDURAL HISTORY

 2          On September 19, 2018, Plaintiff filed this civil action in Stanislaus County Superior

 3   Court alleging claims against FCA for violation of the Song-Beverly Consumer Warranty Act.

 4          On October 26, 2018, FCA removed the matter to this Court on October 26, 2018,

 5   alleging this Court has subject matter jurisdiction over this action based on diversity of

 6   citizenship. Plaintiff is assertedly a citizen of California and FCA is a citizen of Michigan.

 7   (Doc. 1 at 4.)

 8          On May 1, 2019, Plaintiff moved for leave to amend pursuant to Federal Rule of Civil

 9   Procedure 15 to add Central Valley Automotive, Inc. dba Central Valley Chrysler Dodge Jeep

10   Ram Fiat (“CVA”) as a defendant and assert claims of negligent repair against it. (Doc. 15.)

11          On June 20, 2019, the Court granted Plaintiff’s motion for leave to amend her complaint

12   to include claims of negligent repair against CVA. (Doc. 19.)

13          On June 26, 2019, Plaintiff filed her first amended complaint (“FAC”), which added her

14   claims of negligent repair against CVA. (Doc. 20.) FCA answered the amended complaint on

15   July 10, 2019. (Doc. 22.)

16          On July 9, 2019, Plaintiff filed the instant motion seeking remand of this action to

17   Stanislaus County Superior Court based on a lack of federal subject matter jurisdiction due to the

18   addition of defendant CVA. Plaintiff also seeks an award of $2,000 to cover attorney’s fees and

19   costs incurred as a result of removal, and for failure to stipulate to remand. (Doc. 21.)

20          On July 23, 2019, FCA filed an opposition to the motion to remand. In its opposition,
21   FCA does not contest remand of the action to Stanislaus County Superior Court. Instead, FCA

22   only opposes Plaintiff’s request for $2,000 in sanctions. (Doc. 23.)

23          On July 29, 2019, Plaintiff replied, noting that FCA does not oppose remand, but asserting

24   that sanctions are warranted because if FCA did not oppose remand, then it should not have

25   forced Plaintiff to file the instant motion for remand. (Doc. 26.)

26                                             DISCUSSION
27          A.        Remand

28          In her FAC, Plaintiff added CVA as a named defendant. CVA is a Delaware corporation
                                                       2
 1   with its principal place of business in Modesto, California. (Doc. No. 21-1, Exhibit 1.) A

 2   corporation is a citizen of the state in which it is incorporated, and of the state in which its

 3   principal place of business is located. Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894,

 4   899 (9th Cir. 2006); 28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed to be a citizen of

 5   every State and foreign state by which it has been incorporated and of the State or foreign state

 6   where it has its principal place of business”). In this action, the parties do not dispute that

 7   Plaintiff and CVA are citizens of the same state and that adding CVA as a defendant destroyed

 8   diversity jurisdiction under 28 U.S.C. § 1332. See Owens Equip. & Erection Co. v. Kroger, 437

 9   U.S. 365, 373 (1978) (“[D]iversity jurisdiction does not exist unless each defendant is a citizen of

10   a different State from each plaintiff.”) (emphasis in original).

11          Diversity jurisdiction extends to “all civil actions where the matter in controversy exceeds

12   ... $75,000 ... and is between ... [c]itizens of different States.” 28 U.S.C. § 1332(a)(1). If the

13   district court has not entered final judgment, and it appears that the court does not have subject

14   matter jurisdiction, the case must be remanded to state court. 28 U.S.C. § 1447(c). “If after

15   removal the plaintiff seeks to join additional defendants whose joinder would destroy subject

16   matter jurisdiction, the court may deny joinder, or permit joinder and remand the action to the

17   State court.” 28 U.S.C. § 1447(e); see also Yniques v. Cabral, 985 F.2d 1031, 1036 (9th Cir.

18   1993), disapproved of on other grounds by McDowell v. Calderon, 197 F.3d 1253, 1255 n.4 (9th

19   Cir. 1999) (holding that, once a district court has permitted joinder of a non-diverse party, its only

20   option under 28 U.S.C. § 1447(e) was remand to state court).
21          At the time the Court granted Plaintiff’s motion to amend, it did not consider the propriety

22   of Plaintiff’s request to add CVA as a non-diverse defendant under 28 U.S.C. § 1447(e) because

23   the parties did not raise the issue, nor did they address the propriety of remand. In light of the

24   instant request for remand, the Court addresses whether joinder of CVA, a non-diverse party, was

25   appropriate under 28 U.S.C. § 1447(e).1

26          Section 1447(e) is “couched in permissive terms” and “clearly gives” district courts
27

28   1
            The parties also have not addressed this issue in their briefing on the motion to remand.
                                                      3
 1   discretion in deciding whether to permit or deny joinder of a non-diverse defendant. Newcombe v.

 2   Adolf Coors Co., 157 F.3d 686, 691 (9th Cir.1998). In deciding whether to deny or permit

 3   joinder under 1447(e), courts generally consider the following six factors: (1) whether the party

 4   sought to be joined is needed for just adjudication and would be joined under Federal Rule of

 5   Civil Procedure 19(a); (2) whether the statute of limitations would preclude an original action

 6   against the new defendants in state court; (3) whether there has been unexplained delay in

 7   requesting joinder; (4) whether joinder is intended solely to defeat federal jurisdiction; (5)

 8   whether the claims against the new defendant appear valid; and (6) whether denial of joinder will

 9   prejudice the plaintiff. Blowers v. Ford Motor Co., No. CV 17-8224-JFW (KSX), 2018 WL

10   654415, at *4 (C.D. Cal. Jan. 31, 2018); Lara v. Bandit Indus., Inc., No. 2:12-CV-02459-MCE-

11   AC, 2013 WL 1155523, at *2 (E.D. Cal. Mar. 19, 2013).

12          1.      Need for Joinder Under Fed. R. Civ. P. 19(a)

13          “Federal Rule of Civil Procedure 19 requires joinder of persons whose absence would

14   preclude the grant of complete relief, or whose absence would impede their ability to protect their

15   interests or would subject any of the parties to the danger of inconsistent obligations.” Clinco v.

16   Roberts, 41 F.Supp.2d 1080, 1082 (C.D. Cal. 1999); Fed. R. Civ. P. 19(a). However, “amendment

17   under § 1447(e) is a less restrictive standard than for joinder under Rule 19.” Sabag v. FCA US,

18   LLC, 2016 WL 6581154, at *4 (C.D. Cal. Nov. 7, 2016). “The standard is met when failure to

19   join will lead to separate and redundant actions, but is not met when defendants are only

20   tangentially related to the cause of action or would not prevent complete relief.” Id. (citations and
21   quotations omitted).

22          Plaintiff’s claim for relief against CVA arises out of the same transactions as her claims

23   against FCA, and involve the same vehicle, the same alleged defects in the vehicle, and the same

24   unsuccessful attempts to repair the vehicle. CVA allegedly was a direct participant in the events

25   underlying Plaintiff’s claims against FCA and failing to allow CVA’s joinder likely would lead to

26   separate and redundant actions. This factor therefore weighs in favor of joinder.
27          2.      Statute of Limitations

28          Plaintiff’s state law negligent repair claim is subject to a two-year statute of limitations for
                                                       4
 1   the “wrongful act or neglect of another.” See Cal. Code Civ. Proc. § 335.1. Plaintiff’s amended

 2   complaint does not allege a date or dates of any attempted repairs by CVA, only that Plaintiff

 3   purchased the subject vehicle in June 2016. (Doc. 20 at ¶ 7.) It is unclear whether the statute of

 4   limitations has run, and Plaintiff would be precluded from filing a new state court action against

 5   CVA at this juncture. This factor therefore does not weigh in favor or against joinder.

 6          3.      Timeliness

 7          When determining whether to allow amendment to add a non-diverse party, “courts

 8   consider whether the amendment was attempted in a timely fashion.” Clinco, 41 F. Supp. 2d at

 9   1083. As this Court previously determined, Plaintiff did not unduly delay in seeking leave to

10   amend. (Doc. 19, Order at 5-6.) This factor therefore weighs in favor of joinder.

11          4.      Motive

12          “The motive of a plaintiff in seeking the joinder of an additional defendant is relevant to a

13   trial court’s decision to grant the plaintiff leave to amend his original complaint.” Clinco, 41

14   F.Supp.2d at 1083 (quoting Desert Empire Bank v. Ins. Co. of N. Am., 623 F.2d 1371, 1376 (9th

15   Cir. 1980))). “[A] trial court should look with particular care at such motive in removal cases,

16   when the presence of a new defendant will defeat the court’s diversity jurisdiction and will

17   require a remand to state court.” Id. (internal citation and quotation marks omitted). As this Court

18   previously determined, Plaintiff did not act in bad faith or seek to add CVA as a defendant solely

19   to defeat diversity jurisdiction. (Doc. 19, Order at 6.) Rather, Plaintiff discovered information

20   regarding CVA’s allegedly negligent repair when she deposed its employees in March 2019. (Id.)
21   Plaintiff did not simply add CVA to her complaint, but also added claims against it. This factor

22   weighs in favor of permitting joinder.

23          5.      Validity of Claim

24          “The existence of a facially legitimate claim against the putative defendant weighs in

25   favor of permitting joinder under [Section] 1447(e).” Forward–Rossi v. Jaguar Land Rover

26   North America, LLC, 2016 WL 3396925, at *4 (C.D. Cal. Jun. 13, 2016) (internal citation and
27   quotation marks omitted). FCA has not challenged the validity of the negligent repair claim

28   against Defendant CVA, and there has been no determination that the negligent repair claim is
                                                      5
 1   futile. This factor therefore weighs in favor of permitting joinder.

 2           6.      Prejudice to Plaintiff

 3           “Prejudice exists if the proposed defendant is ‘crucial’ to the case. Prejudice does not exist

 4   if complete relief can be afforded without that defendant.” Sabag, 2016 WL 6581154, at *6,

 5   citing McCarty v. Johnson & Johnson, No. 1:10-cv-00350-OWW-DLB, 2010 WL 2629913, *9

 6   (E.D. Cal. 2010) (citation omitted).

 7           As indicated, the claims against FCA and CVA arise out of the same transactions and

 8   occurrences, involve the same vehicle, the same alleged defects and the same unsuccessful

 9   attempts to repair the vehicle. If the Court were to deny Plaintiff’s motion to remand, she would

10   have to proceed with separate litigation against CVA in state court and incur significant expense

11   in litigating the same facts in two separate forums. This factor therefore weighs in favor of

12   permitting joinder.

13           Based on the above, the Court concludes that joinder of CVA was appropriate under

14   section 1447(e), and this action should be remanded to Stanislaus County Superior Court.

15           B.      Sanctions

16           Plaintiff originally sought payment of attorney’s fees and costs based on FCA’s improper

17   removal of this action to federal court. According to the reply, however, Plaintiff no longer

18   asserts that sanctions are warranted because removal was improper. Rather, Plaintiff seeks

19   sanctions because FCA reportedly would not stipulate to remand this action following

20   amendment of the complaint, forcing Plaintiff to file the instant motion. (Doc. 26 at 2, 4.)
21   Plaintiff asserts that Defendant FCA acted in bad faith, by refusing to communicate or meet and

22   confer following the Court’s order granting leave to amend and by subsequently filing two

23   motions to compel. Plaintiff therefore believes payment is warranted under 28 U.S.C. § 1447(c).

24   (Id. at 3-4.)

25           FCA contends that sanctions are not warranted simply because its counsel did not respond

26   to two emails in which Plaintiff’s counsel was trying to force FCA to stipulate that the case could
27   be remanded. (Doc. 23 at 7.) FCA further contends that nothing in 28 U.S.C. § 1447 makes the

28   granting of a motion for remand mandatory.
                                                       6
 1          Pursuant to 28 U.S.C. § 1447(c), [a]n order remanding the case may require payment of

 2   just costs and any actual expenses, including attorney fees, incurred as a result of the removal.”

 3   28 U.S.C. § 1447(c). “Absent unusual circumstances, a court may award costs and attorney's fees

 4   under § 1447(c) only where the removing party lacked an objectively reasonable basis for seeking

 5   removal.” Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543, 552 (9th Cir. 2018),

 6   citing Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). The Court may award costs

 7   for improper removal even absent a finding of bad faith. Moore v. Permanente Med. Grp., Inc.,

 8   981 F.2d 443, 446 (9th Cir. 1992).

 9          In this instance, Plaintiff has abandoned any argument that FCA’s removal of this action

10   was improper or that FCA lacked an objectively reasonable basis for removal. Absent any such

11   argument, there is no basis to order payment of costs and actual expenses incurred as a result of

12   removal under 28 U.S.C. § 1447(c). Plaintiff does not cite any authority authorizing the award of

13   costs and expenses where the opposing party refuses to stipulate to remand after the joinder of a

14   diversity-destroying defendant. (See generally Doc. 26.) This is not surprising given that remand

15   is required in such situations under section 1447(e). Accordingly, the Court will deny the request

16   for attorney’s fees and costs.

17                                        CONCLUSION AND ORDER

18          For the reasons stated, it is HEREBY ORDERED as follows:

19          1.      Plaintiff’s motion to remand (Doc. 21) is GRANTED;

20          2.      This action is REMANDED to Stanislaus County Superior Court;
21          3.      Plaintiff’s request for the payment of attorney’s fees and costs is DENIED; and

22          4.      All other pending motions are DENIED as moot.

23
     IT IS SO ORDERED.
24

25      Dated:     August 1, 2019                            /s/ Barbara   A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                     7
